Landis, Judge:
Counsel have submitted this case on the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the Plaintiffs and the Assistant Attorney General for the United States that the items marked “A” and initialed HG (Import Specialist’s Initials) by Import Specialist Hyman Golub (Import Specialist’s Name) on the invoices covered by the above protest and assessed with duty at 42%% ad valorem under Item 547.55 of the Tariff Schedules of the United States, as follows:
1) That said merchandise consists of small glass discs, known as reticles, which have a mirror-like surface etched with lines and numbers and are mounted in metal frames.
2) That said reticles are chiefly used as integral and essential parts of analytical balances having a sensitivity of 5 centigrams or better, of the type provided for in Item 711.08 of the Tariff Schedules.
IT IS FURTHER STIPULATED AND AGREED that this protest be submitted on this stipulation, the same being limited to the items marked “A”, as aforesaid.
Accepting this stipulation as a statement of facts, we hold that the merchandise marked with the letter “A” and with the initials of the commodity specialist on the invoices covered by the entry in this protest consist of small glass discs, known as reticles, chiefly used as integral and essential parts of analytical balances having a sensitivity of 5 centigrams or better, dutiable at 25 per centum ad valorem under TSUS item 711.08.
*21To tRe extent indicated the protest is sustained. In all other respects and as to all other merchandise, the protest is overruled.
Judgment will enter accordingly.